Citation Nr: 0001673	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  99-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The appellant served in the Alabama Army National Guard from 
1977 to 1996, to include a period of active duty for training 
(ACDUTRA) from March 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claim for 
entitlement to service connection for hypertension.  The 
appellant filed a timely notice of disagreement and perfected 
a substantive appeal.

This matter was previously before the Board in May 1999, 
wherein it was remanded for additional development.


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for hypertension is plausible.


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for hypertension is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question which must be determined is whether 
the appellant's claim is well grounded.  An appellant who 
submits a claim for benefits to VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, the Board is unable to 
assist the appellant in developing the facts pertinent to his 
claim. Morton v. West, 12 Vet. App. 477 (1999).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated by inactive duty for training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  Direct 
service connection may be established for a current 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(a), (b), (d) (1999).

A review of the appellant's service medical records reveals 
that the November 1976 enlistment examination showed a blood 
pressure reading of 140/90.  In the report of medical history 
the appellant indicated that he did not then have, nor did he 
ever have high blood pressure.

The June 1977 separation examination showed a blood pressure 
reading of 138/100.  The associated report of medical history 
also dated in June 1977 and completed by the appellant, shows 
that he indicated that he did not know whether he then had, 
or whether he ever had high blood pressure.

Subsequent to the appellant's period of active duty for 
training, periodic examinations and chronological records of 
medical care which were conducted throughout the appellant's 
periods of inactive duty training in the National Guard show 
that the appellant was treated for high blood pressure and 
hypertension.  The first apparent indication subsequent to 
the period of active duty for training of elevated blood 
pressure is in a chronological record of medical care dated 
in June 1981 which shows a blood pressure reading of 160/110, 
and a report of medical examination dated in September 1981 
wherein a notation was made that the appellant was taking 
high blood pressure medication.  The veteran's blood pressure 
was 154/90.

Also of record are a number of private medical records dated 
from 1994 to 1995 which show that the appellant continued to 
be treated for hypertension, at times uncontrolled.

To summarize, current evidence tends to show that the current 
hypertension may be related the veteran's period of ACDUTRA, 
either directly or by aggravation. Accordingly, the Board 
finds that the claim is plausible and is, thus, well 
grounded.


ORDER

The claim for entitlement to service connection for 
hypertension is well grounded and to this extent only, the 
claim is granted.


REMAND

Having determined that the appellant's claim for entitlement 
to service connection for hypertension is well grounded, the 
VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to his claim.  38 U.S.C.A. 
§ 5107 (West 1991).

As indicated hereinabove, this matter was previously before 
the Board in May 1999, wherein it was remanded for additional 
development, to include a VA examination.  A review of the 
appellant's claims folder reveals that he was scheduled for a 
VA examination in June 1999, but that he failed to report.  
Thereafter, the case was returned to the Board for review.  
During the pendency of the appeal, the appellant submitted a 
Statement In Support Of Claim dated in October 1999 wherein 
he indicated he did not attend the scheduled examinations due 
to his health and that he would like to have a VA examination 
rescheduled.  Accordingly, the Board is of the opinion that 
additional development is required prior to further 
adjudication of this matter.

Additionally, in June 1999, the appellant indicated that he 
had treatment for his high blood pressure at the Panama 
Hospital during his annual training in Panama in 1978.  He 
also indicated that he received treatment for high blood 
pressure during basic training in El Paso, Texas, in 1977.

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should furnish appellant the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical records 
regarding treatment for his hypertension 
that are not already on file.  The RO 
should then obtain all records, which are 
not on file.  The RO should ask the 
veteran to identify the dates, locations 
and the name of the treating facilities 
regarding treatment for the hypertension 
in Texas and in Panama in 1978.  The 
appellant should be informed that he has 
the opportunity to submit additional 
evidence and arguments in support of his 
claim.

2.  The RO should contact the appropriate 
sources in order to obtain any additional 
service medical records based on the 
information furnished by the appellant.  
The RO should also verify all pertinent 
ACDUTRA dates not previously verified.  

3.  The appellant should be rescheduled 
for a VA examination by a specialist in 
cardiovascular disorders in order to 
determine the severity and etiology of 
the hypertension.  The claims folder and 
a copy of this REMAND are to be made 
available to the physician for review in 
conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as to 
when the hypertension was initially 
manifested?  If it is determined that the 
hypertension was present at the time of 
the veteran's entry into ACDUTRA ( March 
1977) the examiner is requested to render 
an opinion as to whether it is as likely 
as not that the hypertension underwent a 
chronic increase in service beyond normal 
progression during ACDUTRA.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  It is requested that the RO inform 
the veteran of the consequences of 
failing to report for a VA examination 
per 38 C.F.R. § 3.655 (1999).  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 



